 



Exhibit 10.15 (c)
ADDENDUM NUMBER THREE
TO
SOFTWARE LICENSE AND MAINTENANCE AGREEMENT
This Addendum Number Three (“Addendum” or “Addendum Number Three”) is executed
in Phoenix, Arizona as of the date of last signature below (“Addendum Effective
Date”) and modifies and amends the Software License and Maintenance Agreement
dated November 17, 2006, as previously amended (the “Agreement”) by and between
Quality Care Solutions, Inc., a wholly-owned subsidiary of The TriZetto Group,
Inc., with a place of business at 14647 South 50th Street, Phoenix, AZ 85044
(hereinafter “QCSI”), and Triple-S, Inc., a Puerto Rico corporation with a place
of business at 1441 F.D. Roosevelt Avenue, San Juan, Puerto Rico 00920 (“TS”).
Except as otherwise expressly set forth herein, in the event of any
contradiction or inconsistency between the terms and conditions set forth in
this Addendum and in the Agreement, the terms and conditions of this Addendum
shall control. Except for purposes of the preceding sentence, the term
“Agreement” shall include this Addendum Number Three, which is hereby
incorporated into the Agreement by this reference. Capitalized terms used herein
shall have the same meanings defined in the Agreement.
WHEREAS, the Parties wish to modify the terms of the Agreement,
NOW, THEREFORE, the Parties hereby agree as follows:

I.   Opening Paragraph.       Beginning in the second line of the opening
paragraph of the Agreement, the Effective Date is hereby replaced with an
Effective Date of “December 22, 2007.”   II.   Section 9.4, Termination for
Triple-S’ Convenience.       Beginning in the second line of Section 9.4 of the
Agreement, the date “November 30, 2007,” is hereby replaced with the date
“December 21, 2007.”   III.   Schedule A, Section III, License Fees.      
Beginning in the third line of the second paragraph following the License Fee
table, the date “November 30, 2007,” is hereby replaced with the date
“December 21, 2007.”   IV.   Schedule B, Section I, Block A Maintenance and
Support Fees.       Replace the first paragraph and the related Subsections
(i) and (ii) after the Maintenance and Support Fee table in their entirety with
the following:       Block A Maintenance and Support Fee Payments.
Notwithstanding the foregoing, the Initial Maintenance and Support Fees of three
hundred forty nine thousand three hundred fifteen dollars ($349,315) for the
period beginning on December 22, 2007, and ending on December 31, 2008 (the
“Initial Block A Maintenance and Support Period”) that are due and payable to
QCSI on the Effective Date of this Agreement (unless prior written notice of
termination has been received by QCSI pursuant to Section 9.4 on or before
December 21, 2007) are calculated as follows:

Addendum Number Three – Perpetual SLMA
11/27/07 (JD)

1



--------------------------------------------------------------------------------



 



  (i)   Three hundred forty thousand dollars ($340,000) for the period beginning
on December 22, 2007, and ending on December 23, 2008, and,     (ii)   Nine
thousand three hundred fifteen dollars ($9,315) for the period beginning on
December 23, 2008, and ending on December 31, 2008.

V.   This Addendum supersedes all previous or contemporaneous communications,
representations, understandings and agreements, either oral or written
concerning the subject matter hereof. Except as expressly modified herein, no
other terms or conditions of the Agreement are revised by this Addendum. The
Parties hereby affirm their respective warranties, undertakings, and
representations as set forth in the Agreement, as of the date hereof, and as
though set forth herein.

    IN WITNESS WHEREOF, this Addendum Number Three has been signed by the duly
authorized representatives of both Parties effective as of the Addendum
Effective Date.

                  Quality Care Solutions, Inc.       Triple-S, Inc.
 
               
By:
  /s/ Robert L. Scavo       By:   /s/ Socorro Rivas
 
               
 
                   
Name:
  Robert L. Scavo       Name:   Socorro Rivas
 
                 
Title:
  President Core Administration Solutions       Title:   President and CEO
 
               
 
                   
Date:
  11/30/07       Date:   November 29, 2007
 
               

Addendum Number Three – Perpetual SLMA
11/27/07 (JD)

2